Case 7:19-mj- -01053 Document 1 Filed on 05/10/19 in TXSD Page 1 of 1

AO 91 (Rev 8/01) — Criminal Comp!

 

 

 

. ss trict Court
United States District Court ‘Southern District OF Texas
SOUTHERN DISTRICT OF TEXAS a
McALLEN DIVISION MATTE 2019

David J. Bradley, Clerk"
UNITED STATES OF AMERICA ate
V. CRIMINAL COMPLAINT
Ernesto Jose VELAZQUEZ-Huerta
Case Number: M-19-1053-M
AKA:

[AE YOB: 1985
Mexico
(Name and Address of Defendant)

1, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about May 8, 2019 in Hidalga County, in

the Southern District of Texas defendants(s) did,
(Track Statutory Language of Offense)

being then and there an alien who previously has been deported from the United States to Mexico in pursuance of
law, and thereafter was found near Alamo, Texas within the Southern District of Texas, the Attorney General of

_ the United States and/or the Secretary of Homeland Security, not theretofore having consented to a reapplication
by the defendant for admission into the United States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
J further state that I am a(n) Deportation Officer and that this complaint is based on the
following facts:

On May 8, 2019, Ernesto Jose VELAZQUEZ-Huerta a citizen of Mexico was encountered by Immigration Officers at the
municipal city jail in Alamo, Texas. An Immigration Detainer was placed upon the defendant and was subsequently
remanded into the custody of Immigration and Customs Enforcement on May 9, 2019. Record checks revealed the defendant
was formally removed from the United States to Mexico for the forth (4th) time on March 5, 2019 via the Brownsville, Texas
Port of Entry. The defendant was instructed not to return without permission from the Attorney General or the Secretary of
Homeland Security of the United States. The defendant claims to have illegally re-entered the United States on or about May
5, 2019 by wading the Rio Grande River at or near Roma, Texas. On July 14, 2014, the defendant was convicted of
conspiracy to possess with intent to distribute 162.35 kilograms of marijuana and sentenced to sixty (60) months and a term
of four (4) years of supervised release to the custody of the United States Bureau of Prisons.

 

 

Continued on the attached sheet and made a part of this il

Complaint approved by AUSA MM; Micha Mitch Michael Mitch mM ay a
We, NMCe-~ a _ { s' 4 a of Complainant

 

 

 

Arnulfo Rodriguez Deportation Officer
Sworn to before me and subscribed in my presence, Printed Name and Title of Complainant
May 10, 2019 mad ‘ 25 Gyr~™ at McAllen, Texas
Date City and Sta

ar
Peter E. Ormsby U.S. Magistrate Judge y
Name and Title of Judicial Officer Signature of Judicial Officer

 
